Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al., US 2010/0248026, in view of Kawakami, US 5582931.
Regarding claim 1, Hinoki et al., teaches an electrode for a rechargeable lithium battery (abstract), comprising: a current collector (abstract), and an active material layer on the current collector (abstract), wherein the active material layer comprises polyethylene particles (0031), and the polyethylene particles have an average particle size (D50) of 1 .mu.m to 4 .mu.m (0032; 0074; 0104). 
Hinoki et al., does not teach flake-shaped polyethylene particles.
Kawakami, teaches a battery electrode comprising polyethylene particles in the shape of flakes (col. 10, lines 35-47).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Kawakami into the teachings of Hinoki et al., because 
a binder (0077; 0079-0081). Regarding claim 6, Hinoki et al., teaches the polyethylene particles are included in an amount of 0.1 wt % to 5 wt % based on a total weight of the active material layer (0115).Regarding claim 7, Hinoki et al., teaches the electrode further comprises a coating layer (0097; 0144; 0147-0150), and the polyethylene particles are included in at least one selected from the active material layer (0079; 0083; 0087; 0201) and the coating layer (0097; 0144; 0147-0150). Regarding claim 8, Hinoki et al., teaches the polyethylene particles are included in the coating layer (0031; 0034; 0104; 0237; 0263).Regarding claim 9, Hinoki et al., teaches the coating layer further comprises inorganic particles (0011; 0013; 0016; 0020; 0024) and a binder (0077; 0079-0081; 0084; 0086). Regarding claim 10, Hinoki et al., teaches a weight ratio of the sum of the polyethylene particles and the inorganic particles to the binder is 80:20 to 99:1 (0029; 0074; 0111).  Regarding claim 11, Hinoki et al., teaches wherein a weight ratio of the polyethylene particles to the inorganic particles is 95:5 to 10:90 (0029; 0074; 0111). Regarding claim 12, Hinoki et al., teaches a rechargeable lithium battery comprising the electrode for a rechargeable lithium battery of claim 1 (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoon et al., US 10,756,352; Umehara et al., US 2016/0351885.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727